Patterson, J.:
By the order from, which this appeal is taken, the relator was-awarded a peremptory writ of mandamus commanding the défendant, .commissioner ' of water supply of .the city of New York, to forthwith reinstate and re-employ him in the position of - inspector of water supply to shipping in the department of water supply of the city of New York, from which position he had been summarily removed by the defendant. The application to the court below was made upon a petition of the relator with schedules annexed thereto, and in' resistance an affidavit was presented on behalf of the defendant with a stipulation made between the parties. The precise ground of the relator’s present application is, that he was removed from his position contrary to the provisions of section 3 of chapter 186 of the Laws of 1898, which provides that “ If a person holding a position subject to competitive examination in the civil service of the state or of a city shall be removed or reduced, the reasons therefor shall be stated in writing and tiled with the head of the department or other appointing office!', and the person, so removed or reduced shall have an opportunity to make an explanation.”
Upon the case, as it comes before us, two questions are presented : First. Has the relator forfeited his right to the writ by unreasonable neglect in- seeking his remedy ? Second. Was his application barred by a former adjudication ? Those questions arise out of the following facts: In September, 1895, the commissioner of public works of the then corporation of the mayor, aldermen and commonalty of the city of New York appointed the relator an inspector of water supply to shipping in the department of public works ; he continued to be such until the Greater New York charter went into *373operation, when in accordance with one of its provisions he was assigned or transferred to the department of water supply of the present city of New York, a similar position with the same emoluments to that held by him under the former municipal corporation. He was removed from his position on or about the 11th of June, 1898, by ■ the defendant. No charges were made against him, no reason for his removal stated in writing or filed with the head of the department of water supply, nor was he given nor did he have an opportunity to meet any charge or to make an explanation, nor did he have any notice whatever of an intention to remove him before that removal was actually made. He demanded reinstatement, tendered his services to the defendant and protested against his removal, but his protest was unheeded and his demand refused. Thereupon, and on or about the 26th of September, 1898, he presented a petition to the Supreme Court, praying for a mandamus to reinstate him, and, if that were not allowed, for a writ of certiorari to review the determination of the defendant in discharging him. In that petition he claimed the right to reinstatement under the provisions of section 1543 of the Greater New York charter on the ground that he held a position as a regular clerk and consequently could not be removed therefrom unless he had been given an opportunity to make an explanation, as provided by that section. The appellant contends that the contents of the petition last referred to are much broader.and disclose another ground upon which the application for a mandamus was then made. That contention will be more fully considered in another connection.
The relator’s (first) application was denied, and upon appeal to this court the order of denial was affirmed, it being held that the relator was not a regular clerk within the meaning of section 1543 of the Greater New York charter. Upon appeal to the Court of Appeals, the decision of this ■ court was affirmed and it was then definitely established that the relator was not entitled to relief or reinstatement under the provisions of the Greater New York charter. Assuming for the present that in his first application„his claim was founded only upon his asserted right as a regular clerk, we are to inquire whether his failure to claim under the Civil Service Act should now deprive him of the relief he seeks, which is upon the specific ground that he held and was removed from a competitive position in the civil *374service without being afforded an opportunity of making an explanation, and without the formalities being complied with required by section 3 of chapter 186 of the Laws of 1898, above quoted. Continuing the assumption that the relator’s first application proceeded solely under the provision of the Greater New York charter,, we must ascertain whether a valid reason is given for his omission to assert his right in that first proceeding under the Civil Service Law, and upon that subject we find in the record enough to excuse him for such omission. That first proceeding was begun in September, 1898; the final order was entered at Special Term on October 7, 1898; the order of affirmance by the Appellate Division was entered on November 19, 1898; the appeal was heard in the Court of Appeals in May, 1899, and the decision of that court was made on the 6th of June, 1899.
Prior to the 28th of February, 1899, it had resulted from certain authoritative adjudications that a person situated as this relator was, was not entitled to reinstatement under the provision of the General Civil Service Law of the Slate. It had been decided by this court in the case of People ex rel. Leet v. Keller (31 App. Div. 248) that the charter of the city of New York Was not repealed in a,ny of its provisions by chapter 186 of the Laws of 1898, amending the General Civil Service Law of 1883, and in the case of People ex rel. Terry v. Keller (35 App. Div. 494) it was held by this court that the provisions of the Greater New York charter superseded the general provisions of the Civil Service Act of 1883, and were not affected by the passage of chapter 186 of the Laws of 1898, amending the General Act of 1883. The Leet case was decided in this court in May, 1898, some months before the relator’s petition was filed. His excuse for not claiming under' the General Civil Service Law is, therefore, a reasonable one, viz., that it had been adjudicated, in substance, that lie could not rely upon a provision of that law. The condition of judicial decision remained the; same until the Court of Appeals decided the Fleming ease in February, 1899 (158 N. Y. 175), in which they held that there was no separate and distinct civil service system for the present city of New York, and that the General Civil Service Laws of the State (Laws of 1883, chap. 354, and amendments) were applicable to that city, save when repealed directly or by implication by the charter. *375When that decision was announced the relator’s appeal in the first proceeding was pending before the Court, of Appeals. We think there was, therefore, a reasonable excuse up to the time at which the Fleming case was decided. Knowledge of that decision came to the relator in March; his appeal to the Court of Appeals was argued in May. Should he in the meantime hare discontinued his proceeding and begun anew ? We think he cannot be held to hare been guilty of loches in not asserting in an independent proceeding his right when he was informed by the Fleming decision that it existed, for he made the effort in the Court of Appeals to have that very fight recognized, he then insisting (as the appellant uoav insists) that his jietition contained facts Avhich brought him within the protection of the Civil Service Act. But as appears from the record before us, the Court of Appeals took a contrary vieAv of that petition and denied him relief, first, because the question had not been raised by his petition at the Special Term or in the court below; and, second, because that petition was insufficient to raise the question of his right under the General Civil Service Law at all. We do not think that his insistence upon his appeal in the Court of Appeals betxveen the months of March and May, 1899, and his failure to bring a new proceeding within that period, or until the .present one was brought, is evidence of such loches as should deprive him from the assertion of his right in this proceedr ing and forever debar him from the enforcement of that right.
But the second ground upon which a reversal of the order now appealed from is urged by the.appellant is that the relator’s right was finally adjudicated against him in the former proceeding. We suppose that the plea of res adjudicata would apply to a proceeding of this kind, and that we are not to inquire as to the application .of the doctrine to a mere order made upon a motion. It is expressly provided by section 2082 of the Code of Civil Procedure that a final order made in a mandamus proceeding shall have the effect of a final judgment, and, indeed, to all intents and purposes be a final judgment. It enacts, among other things, as follows: “ And the final order is deemed to be a "final judgment.” Therefore, an adjudication made in a mandamus proceeding would furnish a bar to a new proceeding under the same rule that would apply Avhen a judgment of a court of record is set up as a bar to a new suit or action.
*376It is needless 'to do more than state that the rule in substance is that the judgment of a court of competent jurisdiction, só long as-that judgment is in force, is final and conclusive between parties and privies thereto as to all questions actually determined, and. to those which might have been determined within the issues- raised by the-pleadings and material to the determination. (Pray v. Hegeman, 98 N. Y. 351; Jordan v. Van Epps, 85 id. 436; Smith v. Smith,, 79 id. 634.) To render the judgment effectual as a bar, the cause-of action, the claim or the asserted right must be substantially the same. (Marsh v. Masterton, 101 N. Y. 407), but it must appear either by the record in the first action or by extrinsic evidence that the question was raised or might have been raised or determined under and within the issues as framed in-the former suit. It'was-remarked by Judge Andrews, in Pray v. Hegeman (supra) that the general rule is -well settled that the estoppel of a former-judgment extends to every material matter within the issues which is expressly litigated and determined, as also to those matters which, although not expressly determined, are comprehended and involved, in the thing expressly stated and decided, whether they were or were not .actually litigated or considered. Here the contention of the appellant is that the final adjudication on the relator’s first application for a mandamus having been denied, his whole right to reinstatement on whatever it may be founded has been finally adjudged adversely to him. But his right asserted-in the first application was only a right under the charter of the city of New York. We have not before us in the record the text of the final order entered upon the remittitur of the Court of Appeals, but we have the statements in the petitioner’s papers, which show that the-only question which the Court of Appeals would entertain was -his particular right to reinstatement under the Greater New York charter. We also have before us his petition in the first proceeding, and the appellant claims that it is apparent from its averments that the relator did then rely upon his having held a position in the competitive class in the civil service of the city, and that it necessarily follows from the nature of the allegations that the facts which- would bring him. within the protection of the Civil Service Act were. stated in that petition and were, therefore, before the court. But the Court of Appeals has expressly decided that his *377right to reinstatement under the Civil Service Law was not before that court, because of insufficiency in the petition, and the question could not be raised there, for it was not within the issues presented by that first petition. Concerning that petition the Court of Appeals in People ex rel. Warschauer v. Dalton (159 N. Y. 237) said : “We; must reach "the conclusion that the relator did not show in his petition that he was within the protection of chapter 186 of the Laws of 1898, in that his petition fails to state that his position under the Civil Service Law and rules was classified as competitive.” Of course, the opinion of the Court of Appeals is not a part of the record in this case and we cannot and do not resort to it as evidence, but it is a controlling authority of the court of last resort in giving construction to the very petition upon the averments of which the appellant relies To. establish that which the court says it does not contain. We take the construction of the Court of Appeals as given to this petition, from which it results that no right was asserted therein under the Civil Service Law — no issue was. raised concerning it, no adjudication was had or could have been had upon that right, and, therefore, there is no bar. That the ultimate object secured by the writ of mandamus in this second proceeding is the same as that sought to be secured by the first proceeding does not affect thé question. The relator has obtained a better writ on another and distinct claim of right. That" claim of right is. not involved in both proceedings.
We are, therefore, of the opinion that the case was well decided in the court below, and that, the order should be affirmed, with costs.
Rumsey, McLaughlin and Hatch, JJ., concurred; Ingraham, J., dissented.